 
 
 
Exhibit 10.1


EMPLOYMENT CONTRACT


THIS EMPLOYMENT CONTRACT dated this 5th day of April, 2015


BETWEEN:




Net savings Link NSAV DBA Global Distribution of 4747- 20 Nesconset Highway Port
Jefferson, NY
11776
(the "Employer")




OF THE FIRST PART




-AND-




David M. Pecoraro ###-##-#### of 454 Harshberger Rd Ste 1 Johnstown Pa 15905
(the "Employee")




OF THE SECOND PART




BACKGROUND:



A. The Employer is of the opinion that the Employee has the necessary
qualifications, experience and abilities to assist and benefit the Employer in
its business.




B. The Employer desires to employ the Employee and the Employee has agreed to
accept and enter such employment upon the terms and conditions set OUT IN this
Agreement.



IN CONSIDERATION OF the matters described above and of the mutual benefits and
obligations set forth in this Agreement, the receipt and sufficiency of which
consideration is hereby acknowledged, the parties to this Agreement agree as
follows:






Commencement Date and Term

1. The Employee will commence permanent full-time employment with the Employer
on the 5th day of April, 2015 (the "Commencement Date").











Page 1 of 14

--------------------------------------------------------------------------------

Employment Contract
Page 2 of 14







Job Title and Description

2. The Employer agrees to employ the Employee as a Vice President of Operations.
The Employee will be expected to perform the following job duties:

The day to day functions of the company to involve Customer and investor
relations.  Daily accounting and over-site of the the financials and budgeting
for the company. New company acquisitions and contact between the subsidiaries.
Funding and corporate filings and other duties as Steven Baritz deems for this
important position.



3. The Employee agrees to be employed on the terms and ·conditions set out in
this Agreement. The Employee agrees to be subject to the general supervision of
and act pursuant to the orders, advice and direction of the Employer.




4. The Employee will perform any and all duties that are reasonable and that are
customarily performed by a person holding a similar position in the industry or
business of the Employer.




5. The Employer cannot unilaterally and significantly change the Employee1s job
title or duties. The Employer may make changes to the job title or duties of the
Employee where the changes would be considered reasonable for a similar position
in the industry or business of the Employer. The Employee's job title or duties
may be changed by agreement and with the approval of both the Employee and the
Employer.




6. The Employee agrees to abide by the Employer's rules, regulations, and
practices, including those concerning work schedules, vacation and sick leave,
as they may from time to time be adopted or modified.





Employee Compensation

7. Compensation paid to the Employee for the services rendered by the Employee
as required by this Agreement (the "Compensation") will consist of a salary of
$79,000.00 (USD) per year plus any compensation paid for Overtime Hours plus a
commission according to the following commission formula:



-
Stock and incentive programs that will be added as the function increase and
voted on by the board.

Sign on bonus of 1.75 million preferred shares for the development of the
business plan and an issuance of 10,000,000 NSAV shares of common stock from the
closing of the IR Agreement signed in September 2014.











--------------------------------------------------------------------------------

Employment Contract
Page 3 of 14








Annual Review for raises and contract signing.
Additional shares as the directors vote in board meeting for additional new
companies.



8. This Compensation will be payable according to employer's policy while this
Agreement is in force. The Employer is entitled to deduct from the Employee's
Compensation, or from any other compensation in whatever form, any applicable
deductions and remittances as required by law.




9. The Employee understands and agrees that any additional compensation paid to
the Employee in the form of bonuses or other similar incentive compensation will
rest in the sole discretion of the Employer and that the Employee will not earn
or accrue any right to incentive compensation by reason of the Employee's
employment.




10. In cases where Overtime Hours are worked in a period, the Employer may
provide, and the Employee may take, wholly or in part, time off with pay instead
of overtime pay, by mutual agreement between the parties, as and where permitted
by law.




11. The Employer will reimburse the Employee for all reasonable expenses, in
accordance with the Employer's policy as in effect from time to time, including
but not limited to, any travel and entertainment expenses incurred by the
Employee in connection with the business of the Employer. Expenses will be paid
within a reasonable time after submission of acceptable supporting
documentation.





Place of Work

12. The Employee's primary place of work will be at the following location:



-
454 Harshberger Rd Ste 1 Johnstown Pa 15905.




13. The Employee will also be required to work at the following place or places:



-
I will be able to travel to work at all companies facilities and subsidiaries as
the company grows. We will discuss a vehicle and other compensation for travel
account at a later date. I will mostly work in all 48 US states and occasional
trips to Canada and overseas.




14. The Employer will inform the Employee in advance of the Employee being
required to work at other locations.












--------------------------------------------------------------------------------

Employment Contract
Page 4 of 14



 
Employee Benefits

15. The Employee will be entitled to only those additional benefits that are
currently available as described in the Employer's employment booklets and
manuals or as required by law.




16. Employer discretionary benefits are subject to change, without compensation,
upon the Employer providing the Employee with 60 days written notice of that
change and providing that any change to those benefits is taken generally with
respect to other employees and does not single out the Employee.





Vacation

17. The Employee will be entitled to three weeks of paid vacation each year
during the term of this Agreement, or as entitled by law, whichever is greater.




18. The times and dates for any vacation will be determined by mutual agreement
between the Employer and the Employee.

 
S.B.
   
S. Baritz
 
D. Pecoraro

 
 

19. Upon termination of employment, the Employer will pay compensation to the
Employee for any accrued and unused vacation days.  Maximum of 9 weeks.





Duty to Devote Full Time

20. The Employee agrees to devote full-time efforts, as an employee of the
Employer, to the employment duties and obligations as described in this
Agreement





Conflict of Interest

21. During the term of the Employee's active employment with the Employer, it is
understood and agreed that any business opportunity relating to or similar to
the Employer's actual or reasonably anticipated business opportunities (with the
exception of personal investments in less than 5% of the equity of a business,
investments in established family businesses, real estate, or investments in
stocks and bonds traded on public stock exchanges) coming to the attention of
the Employee, is an opportunity belonging to the Employer. Therefore, the
Employee will advise the Employer of the opportunity and cannot pursue the
opportunity, directly or indirectly, without the written consent of the
Employer, which consent will not be unreasonably withheld.




22. During the term of the Employee's active employment with the Employer, the
Employee will not, directly or indirectly, engage or participate in any other
business activities that the Employer, in its reasonable discretion, determines
to be in conflict with the best interests of the Employer










--------------------------------------------------------------------------------

Employment Contract
Page 5 of 14






without the written consent of the Employer, which consent will not be
unreasonably withheld.




Non-Competition

23. The Employee agrees that during the Employee's term of active employment
with the Employer and for a period of three (3) years after the end of that
term, the Employee will not, directly or indirectly, as employee, owner, sole
proprietor, partner, director, member, consultant, agent, founder, co-venturer
or otherwise, solely or jointly with others engage in any business that is in
competition with the business of the Employer within any geographic area in
which the Employer conducts its business, or give advice or lend credit, money
or the Employee's reputation to any natural person or business entity engaged in
a competing business in any geographic area in which the Employer conducts its
business.





Non-Solicitation·

24. The Employee understands and agrees that any attempt on the part of the
Employee to induce other employees or contractors to leave the Employer's
employ, or any effort by the Employee to interfere with the Employer's
relationship with its other employees and contractors would be harmful and
damaging to the Employer. The Employee agrees that during the Employee's term of
employment with the Employer and for a period of five (5) years after the end of
that term, the Employee will not in any way, directly or indirectly:




a. Induce or attempt to induce any employee or contractor of the Employer to
quit employment or retainer with the Employer;




b. Otherwise interfere with or disrupt the Employer's relationship with its
employees and contractors;




c. Discuss employment opportunities or provide information about competitive
employment to any of the Employer's employees or contractors; or




d. Solicit, entice, r hire away any employee or contractor of the Employer for
the purpose of an employment opportunity that is in competition with the
Employer.




25. This non-solicitation obligation as described in this section will be
limited to employees or contractors who were employees or contractors of the
Employer during the period that the Employee was employed by the Employer.












--------------------------------------------------------------------------------

Employment Contract
Page 6 of 14









26. During the term of the Employee's active employment with the Employer, and
for five (5) years thereafter, the Employee will not divert or attempt to divert
from the Employer any business the Employer had enjoyed, solicited, or attempted
to solicit, from its customers, prior to termination or expiration, as the case
may be, of the Employee's employment with the Employer.





Confidential Information

27. The Employee acknowledges that, in any position the Employee may hold, in
and as a result of the Employee's employment by the Employer, the Employee will,
or may, be making use of, acquiring or adding to information which is
confidential to the Employer (the "Confidential Information") and the
Confidential Information is the exclusive property of the Employer.




28. The Confidential-Information will include all data and information relating
to the business and management of the Employer, including but not limited to,
proprietary and trade secret technology and accounting records to which access
is obtained by the Employee, including Work Product, Computer Software, Other
Proprietary Data, Business Operations, Marketing and Development Operations, and
Customer Information.




29. The Confidential Information will also include any information that has_
been disclosed by a third party to the Employer and is governed by a
non-disclosure agreement entered into between that third party and the Employer.




30. The Confidential Information will not include information that:




a. Is generally known in the industry of the Employer;




b. Is now or Subsequently becomes generally available to the public through no
wrongful act of the Employee;




c. Was rightfully in the possession of the Employee prior to the disclosure to
the Employee by the Employer;




d. Is independently created by the Employee without direct or indirect use of
the Confidential Information; or




e. The Employee rightfully obtains from a third party who has the right to
transfer or disclose it.












--------------------------------------------------------------------------------

Employment Contract
Page 7 of 14









31. The Confidential Information will also not include anything developed or
produced by the Employee during the Employee's term of employment with the
Employer, including but not limited to, any intellectual property, process,
design, development, creation, research, invention, know-how, trade name,
trade-mark or copyright that:




a. Was developed without the use of equipment, supplies, facility or
Confidential Information of the Employer;




b. Was developed entirely on the Employee's own time;




c. Does not result from any work performed by the Employee for the Employer; and




d. Does not relate to any actual or reasonably anticipated business opportunity
of the Employer.





Duties and Obligations Concerning Confidential Information

32. The Employee agrees that a material term of the Employee's contract with the
Employer is to keep all Confidential Information absolutely confidential and
protect its release from the public.

The Employee agrees not to divulge, reveal, report or use, for any purpose, any
of the Confidential Information which the Employee has obtained or which was
disclosed to the Employee by the Employer as a result of the Employee's
employment by the Employer. The Employee agrees that if there is any question as
to such disclosure then the Employee will seek out senior management of the
Employer prior to making any disclosure of the Employer's information that may
be covered by this Agreement.



33. The Employee agrees and acknowledges that the Confidential Information is of
a proprietary and confidential nature and that any disclosure of the
Confidential Information to a third party in breach of this Agreement cannot be
reasonably or adequately compensated for in money damages, would cause
irreparable injury to Employer, would gravely affect the effective and
successful conduct of the Employer's business and goodwill, and would be a
material breach of this Agreement.




34. The obligations to ensure and protect the confidentiality of the
Confidential Information imposed on the Employee in this Agreement and any
obligations to provide notice under this Agreement will survive the expiration
or termination, as the case may be, of this Agreement and will continue for a
period of five (5) years from the date of such expiration or termination.












--------------------------------------------------------------------------------

Employment Contract
Page 8 of 14









35. The Employee may disclose any of the Confidential Information:




a. To a third party where Employer has consented in writing to such disclosure;
and




b. To the extent required by law or by the request or requirement of any
judicial, legislative, administrative or other governmental body.




36. If the Employee loses or makes unauthorized disclosure of any of the
Confidential Information, the Employee will immediately notify the Employer and
take all reasonable steps necessary to retrieve the lost or improperly disclosed
Confidential Information.





Ownership and Title to Confidential Information

37. The Employee acknowledges and agrees that all rights, title and interest in
any Confidential Information will remain the exclusive property of the Employer.
Accordingly, the Employee specifically agrees and acknowledges that the Employee
will have no interest in the Confidential Information, including, without
limitation, no interest in know-how, copyright, trade-marks or trade names,
notwithstanding the fact that the Employee may have created or contributed to
the creation of the Confidential Information.




38. The Employee waives any moral rights that the Employee may have with respect
to the Confidential Information.




39. The Employee agrees to immediately disclose to the Employer all Confidential
Information developed in whole or in part by the Employee during the Employee's
term of employment with the Employer and to assign to the Employer any right,
title or interest the Employee may have in the Confidential Information.  The
Employee agrees to execute any instruments and to do all other things reasonably
requested by the Employer, both during and after the Employee's employment with
the Employer, in order to vest more fully in the Employer all ownership rights
in those items transferred by the Employee to the Employer.





Return of Confidential Information

40. The Employee agrees that, upon request of the Employer or upon termination
or expiration, as the case may be, of this employment, the Employee will turn
over to the Employer all Confidential Information belonging to the Employer,
including but not limited to, all documents, plans, specifications, disks or
other computer media, as well as any duplicates or backups made of that
Confidential Information in whatever form or media, in the possession or control
of the Employee












--------------------------------------------------------------------------------

Employment Contract
Page 9 of 14




      that:



a. May contain or be derived from ideas, concepts, creations, or trade secrets
and other proprietary and Confidential Information as defined in this Agreement;
or




b. Is connected with or derived from the Employee's employment with the
Employer.





Contract Binding Authority

41. Notwithstanding any other term or condition expressed or implied in this
Agreement to the contrary, the Employee will not have the authority to enter
into any contracts or commitments for or on the behalf of the Employer without
first obtaining the express written consent of the Employer.





Termination Due to Discontinuance of Business

42. Notwithstanding any other term or condition expressed or implied in this
Agreement, in the event that the Employer will discontinue operating its
business at the location where the Employee is employed, then, at the Employer's
sole option, and as permitted by law, this Agreement will terminate as of the
last day of the month in which the Employer ceases operations at such location
with the same force and effect as if such last day of the month were originally
set as the Termination Date of this Agreement.





Termination of Employment

43. Where the Employee has breached any reasonable term of this Agreement or
where there is just cause for termination, the Employer may terminate the
Employee's employment without notice, as permitted by law.




44. The Employee and the Employer agree that reasonable and sufficient notice of
termination of employment by the Employer is the greater of three (3) months or
any minimum notice required by law.




45. If the Employee wishes to terminate this employment with the Employer, the
Employee will provide the Employer with notice of three (3) months. As an
alternative, if the Employee co­ operates with the training and development of a
replacement, then sufficient notice is given if it is sufficient notice to allow
the Employer to find and train the replacement.












--------------------------------------------------------------------------------

Employment Contract
Page 10 of 14









46. The Termination Date specified by either the Employee or the Employer may
expire on any day of the month and upon the Termination Date the Employer will
forthwith pay to the Employee any outstanding portion of the wage, accrued
vacation and banked time, if any, calculated to the Termination Date.




47. Once notice has been given by either party for any reason, the Employee and
the Employer agree to execute their duties and obligations under this Agreement
diligently and in good faith through to the end of the notice period. The
Employer may not make any changes to wages, wage rate, or any other term or
condition of this Agreement between the time termination notice is given through
to the end of the notice period.





Remedies

48. In the event of a breach or threatened breach by the Employee of any of the
provisions of this Agreement, the Employee agrees that the Employer is entitled
to a permanent injunction, in addition to and not in limitation of any other
rights and remedies available to the Employer at law or in equity, in order to
prevent or restrain any such breach by the Employee or by the Employee's
partners, agents, representatives, servants, employees, and/or any and all
persons directly or indirectly acting for or with the Employee.





Severability

49. The Employer and the Employee acknowledge that this Agreement is reasonable,
valid and enforceable. However, if any term, covenant, condition or provision of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, it is the parties' intent that such provision be changed in
scope by the court only to the extent deemed necessary by that court to render
the provision reasonable and enforceable and the remainder of the provisions of
this Agreement will in no way be affected, impaired or invalidated as a result.





Notices

50. Any notices, deliveries, requests, demands or other communications required
here will be deemed to be completed when hand-delivered, delivered by agent, or
seven (7) days after being placed in the post, postage prepaid, to the parties
at the following addresses or as the parties may later designate in writing:



Employer:


Name:           Net savings Link NSAV DBA Global Distribution











--------------------------------------------------------------------------------

Employment Contract
Page 11 of 14








Address:    4747-20 Nesconset Highway Port Jefferson, NY 11776


Fax:                  (516) 250-9767


Email:            "Steven Baritz" <baritz.steven@gmail.com>,


Employee:
Name:           David M. Pecoraro ###-##-####


Address:    454 Harshberger Rd Ste 1 Johnstown Pa 15905


Fax:                  (814) 418-6648


Email:            davidpecoraro@stock:kush.com


Modification of Agreement

51. Any amendment or modification of this Agreement or additional obligation
assumed by either party in connection with this Agreement will only be binding
if evidenced in writing signed by each party or an authorized representative of
each party.





Additional Terms

52. Cancellation of the Investors relations contract and issuance of 10 million
commons shares of stock in Company from original restriction date of09/15/2014.




53. Bonuses paid in compliance with the directors bonus program and still to be
developed.

Issuance of preferred shares of Company stock as each director's split on new
company acquisitions.
Bonus for directors will be set soon and other preferred policies.



54. The salary will be deferred for a loan to the company until such time the
company is able to pay with profits from the business.

The starting salary will be 1000.00 a week and the remainder paid in restricted
shares of company stock as voted by the board,
At the completion of year one, this 1000.00 a week will be paid or upon the
completion of the private placement or funding.



55. The company will take care of the costs of travel and include the paying of
expenses as they occur for traveling for company business.

We will establish a policy for company cars and other programs to ease the
burden on the directors.
At such time that the company has the ability, we will develop corporate cards
for these expenses.











--------------------------------------------------------------------------------

Employment Contract
Page 12 of 14








Governing Law
56.              This Agreement will be construed in accordance with and
governed by the laws of the state of Nevada.




Definitions
57.               For the purpose of this Agreement the following definitions
will apply:



a. "Overtime Hours" means the total hours worked in a day or week in excess of
the maximum allowed, as defined by local statute, for a work day or a work week




b. 'Work Product' means work product information, including but not limited to,
work product resulting from or related to work or projects performed or to be
performed for the Employer or for clients of the Employer, of any type or form
in any stage of actual or anticipated research and development.




c. 'Computer Software' means computer software resulting from or related to work
or projects performed or to be performed for the Employer or for clients of the
Employer, of any type or form in any stage of actual or anticipated research and
development, including but not limited to, programs and program modules,
routines and subroutines, processes, algorithms, design concepts, design
specifications (design notes, annotations, documentation, flowcharts, coding
sheets, and the like), source code, object code and load modules, programming, 
program patches and system designs.




d. 'Other Proprietary Data' means information relating to the Employer's
proprietary rights prior to any public disclosure of such information, including
but not limited to, the nature of the proprietary rights, production data,
technical and engineering data, test data and test results, the status and
details of research and development of products and services, and information
regarding acquiring, protecting, enforcing and licensing proprietary rights
(including patents, copyrights and trade secrets).




e. 'Business Operations' means operational information, including but not
limited to, internal personnel and financial information, vendor names and other
vendor information (including vendor characteristics, services and agreements),
purchasing and internal cost information, internal services and operational
manuals, and the manner and methods of conducting the Employer's business.












--------------------------------------------------------------------------------

Employment Contract
Page 13 of 14









f. 'Marketing and Development Operations' means marketing and development
information, including but not limited to, marketing and development plans,
price and cost data, price and fee amounts, pricing and billing policies,
quoting procedures, marketing techniques and methods of obtaining business,
forecasts and forecast assumptions and volumes, and future plans and potential
strategies of the Employer which have been or are being considered.




g. 'Customer Information' means customer information, including but not limited
to, names of customers and their representatives, contracts and their contents
and parties, customer services, data provided by customers and the type,
quantity and specifications of products and services purchased, leased, licensed
or received by customers of the Employer.




h. 'Termination Date' means the date specified in this Agreement or in a
subsequent notice by either the Employee or the Employer to be the last day of
employment under this Agreement. The parties acknowledge that various provisions
of this Agreement will survive the Termination Date.





General Provisions

58. Time is of the essence in this Agreement.




59. Headings are inserted for the convenience of the parties only and are not to
be considered when interpreting this Agreement. Words in the singular mean and
include the plural and vice versa. Words in the masculine mean and include the
feminine and vice versa.




60. No failure or delay by either party to this Agreement in exercising any
power, right or privilege provided in this Agreement will operate as a waiver,
nor will any single or partial exercise of such rights, powers or privileges
preclude any further exercise of them or the exercise of any other right, power
or privilege provided in this Agreement.




61. This Agreement will inure to the benefit of and be binding upon the
respective heirs, executors, administrators, successors and assigns, as the case
may be, of the Employer and the Employee.




62. This Agreement may be executed in counterparts. Facsimile signatures are
binding and are considered to be original signatures.












--------------------------------------------------------------------------------

Employment Contract
Page 14 of 14









63. This Agreement constitutes the entire agreement between the parties and
there are no further items or provisions, either oral or written. The parties to
this Agreement stipulate that neither of them has made any representations with
respect to the subject matter of this Agreement except such representations as
are specifically set forth in this Agreement.





IN WITNESS WHEREOF, the parties have duly affixed their signatures under hand
and seal on this 5th day of April, 2015.




EMPLOYER:
   
Net savings Link NSAV DBA Global Distribution
       
Per:
STEVEN BARITZ                                                      (SEAL)
 
Steven Baritz C.E.O.
           
EMPLOYEE:
           
_____________________________________
David M. Pecoraro ###-##-####









































©2002-2015 LawDepot.com™